Title: To Alexander Hamilton from Tench Coxe, 27 June 1792
From: Coxe, Tench
To: Hamilton, Alexander



Treasury DepartmentRevenue Office June 27th. 1792.
Sir,

Among the Cases, which have been brought before the Auditor of the Treasury and myself in consequence of the 7th. Section of “the Act making Alterations in the Treasury and War Department” is one in which the Secretary at War is the Claimant. In a conference with the Auditor it appeared to Us a matter of doubt whether the Case is within the meaning of the law, and I do myself the honor to make a statement of it to you, for the purpose of obtaining the Attorney Generals opinion on the subject. The Auditor does not join me on the occasion, being necessarily absent.
Not long after the organization of the present general Goverment, the Secretary at War rendered an account to the late Auditor of the Treasury (Oliver Wolcott Junr. Esquire, the present Comptroller) who on the 11th. day of June 1790 (after deducting the items now claimed) transmitted the same certified to the late Comptroller for his Decision thereon. On the 19th. of the same Month the said late Comptroller admitted the Settlement, and certified the same to the Register, as appears by his certificate inscribed in the ordinary manner and form, on the report of the Auditor.
By the proviso to the 5th. Section of the Act of September 1789 establishing the Treasury Department, any person whose Account has been audited and who is disatisfied with the settlement of the Auditor for the time being, may appeal against it to the Comptroller within six months. The enclosed original paper of the 31st. December 1790 was presented to the Auditor of the Treasury. The date, it will be perceived, is more than six Months after the Auditors settlement. It is affirmed by the Claimant that he was unacquainted with the determination taken by the officers of the Treasury upon his account, tho’ it is stated by him and appears from the records of the two offices, that in March 1790, he was apprized by the Auditor of his intention to reject the items in Question, and that both he and the Auditor had Communications with the late Comptroller, on the merits of the Claim in that Month before the late Auditors settlement and the late Comptrollers admission thereof. It does not appear by the records of the Treasury that any communication of the settlement, or of the admission of it, was made by the late Comptroller although it was common for that officer to make a communication of his decision to the party in writing. Every thing of the Nature of an appeal which is before us, is above stated. The Question on which the Attorney Generals opinion is desired is whether this Claim of the Secretary at War can be legally taken up and decided upon by the officers named in the 7th. Sectn. of the Act making alterations in the Treasury and War Departments.
It may be proper to mention, Sir, that the papers came to us without a statement and report of the Auditor upon enquiring for which the papers and proceedings above mentioned were procured. If the proceedings of the late Auditor shall appear to have been duly acted upon by the late Comptroller, we conceive the case cannot be deemed to be one of those contemplated by the Legislature, because the old report of the Auditor will appear to be disposed and there will be no Auditors report in the new Case. But if it shall appear to the Attorney General that the Auditors report in the former case bars his taking it upon the present application, then a very important Question will remain to be determined, viz whether we are to take up the matter on the old or new application. Because if it be on the latter it results that after a rejection by the Auditor and Comptroller of one or more Items in the account of a Claimant, those items may be reconsidered and admitted by the officers of the Treasury Department. The Question however upon which it is material for us to be informed is that already stated.
I have the honor to be, with the most respectful Attachment, Sir, Your most obedient Servant
Tench Coxe.
The honble. theSecretary of the Treasury.
